                                   Case 1:20-cv-07928-LGS Document 1-1 Filed 09/24/20 Page 1 of 6

                                                         Exhibit A to the Complaint
Location: New York, NY                                                                              IP Address: 96.250.252.238
Total Works Infringed: 51                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                            08/04/2020   Vixen         07/31/2020    08/11/2020   PA0002252260
          F8CD981D66F1E073AA128253C25753CFA604D6FE                              00:24:40
          File Hash:
          714AD1CA215653507534A4C4C0A1BD445E20884CA66235571642AAFE06D3C01C
 2        Info Hash:                                                            07/31/2020   Tushy         03/01/2020    04/15/2020   PA0002244962
          009F9C7775B1B08E12B938E7895905234F849C90                              01:55:28
          File Hash:
          0D295BBD50F5CFBA5900994BA8F45A048390521FD232EC6D662DCD2159635694
 3        Info Hash:                                                            06/27/2020   Blacked       06/27/2020    07/17/2020   PA0002248593
          CEA824DB47B13FAA04807AFED13D37A1CA350843                              22:35:51
          File Hash:
          A613B8B2C87838ED4135BD178EF1C06D981DB46E725A0CC228EA3872FA6A2E59
 4        Info Hash:                                                            06/21/2020   Blacked       06/15/2020    07/17/2020   PA0002248596
          C63144F64B9547BE9906EA7046AAF8FE428E95ED                              01:15:59     Raw
          File Hash:
          1AA52D9D79432616DAA21D7BB04990D86B45DEAF1FFE5FA2721C89DD5EA2780C
 5        Info Hash:                                                            06/15/2020   Blacked       06/13/2020    06/22/2020   PA0002245632
          D3E283DD3E559EF10AA4E16E0B3A621375FDEE75                              00:05:41
          File Hash:
          FEADBB935D34439E2E4A513DB05EE2F63A59C7E34057C366B06E5FCD3C0F0E4E
 6        Info Hash:                                                            05/31/2020   Blacked       05/30/2020    06/22/2020   PA0002245635
          3E1B2FFC37EFD8FF20F15FE6983057183F446F26                              21:58:27
          File Hash:
          4D5D1DC20FBEF77EAB20063A078A377175BB0B7951ACC5760C752112F939349E
 7        Info Hash:                                                            05/27/2020   Blacked       04/20/2020    05/19/2020   PA0002241477
          EEA471AC58E44D8C08CE5F008CA4FCB8A1BC3DBE                              22:28:24     Raw
          File Hash:
          735FE6B829D412D28DFC82EBD327201FA1C37D6BF60692C929223A8CFB3F447E
 8        Info Hash:                                                            05/19/2020   Vixen         12/25/2019    01/03/2020   PA0002219640
          75A353D79EC4B06347D0AD1935D3F3D242B8A70C                              19:01:29
          File Hash:
          6F67DB138AEA067313D743B5DE624E3218F0C0A3BA98F12C6FA44D04FF31F9BA
                                Case 1:20-cv-07928-LGS Document 1-1 Filed 09/24/20 Page 2 of 6

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         05/19/2020   Blacked   05/18/2020   06/08/2020   PA0002243644
       BE1143BAAFEB7A3F1111F460533D4B9767D6ECFE                           12:50:05     Raw
       File Hash:
       CE8F444F1733ABDF94E3BBA21AB59CD42E3B7ADAA4982E37DB0BA667B2E7D473
10     Info Hash:                                                         05/17/2020   Blacked   05/16/2020   06/22/2020   PA0002245639
       65A08D14485D41EB66F6E01EBFD54C8F0B326645                           02:58:19
       File Hash:
       FF986CD4F2271F6038F464BE9D880A1F92EA106689B42F5057295E3253A5F578
11     Info Hash:                                                         05/17/2020   Vixen     05/15/2020   06/08/2020   PA0002243648
       BE70924185EC2FE7A36FEAD8E9509F907D1E761E                           02:53:56
       File Hash:
       6F61FD409AC3E01E50C396538E4726ECF5F3B1722D00FDCE02BC532ED09A7734
12     Info Hash:                                                         05/04/2020   Tushy     05/03/2020   05/19/2020   PA0002241474
       BB23DC3E3F41E06024BD34016ED05E4D25A7F0AA                           01:25:08
       File Hash:
       D7B1DFE14A95301D829FD5CBF99D29998ECBD57AB42E09DFFBE9C55F73A582DD
13     Info Hash:                                                         05/03/2020   Blacked   05/02/2020   05/19/2020   PA0002241471
       1A68CEFD839B4A5FA014E644010905E3E4BAED62                           22:12:18
       File Hash:
       7CDA00D746D072CCE1C0D3344AD569A602F6BEC79989A46C3BD5B855AEA3089F
14     Info Hash:                                                         05/01/2020   Tushy     03/17/2018   04/17/2018   PA0002116750
       5EFCC9880947C80F73A6CDD0B960C1FEFA5E846A                           23:45:38
       File Hash:
       BE411066F439186D926133B7354D9384F60BC1C6F984C37A97F708E0C850D68E
15     Info Hash:                                                         04/26/2020   Blacked   04/25/2020   05/05/2020   PA0002249013
       900A6BCDAE9ED7A6A35050FA6079B4EEE2976450                           00:54:36
       File Hash:
       3E4ADDF5C66B609889F6992061B8B215A588FFC675C210D003D961B7CF317278
16     Info Hash:                                                         04/14/2020   Blacked   02/24/2019   03/31/2019   PA0002163974
       60E791317E69B7B2F33284828939544DEAEB4D52                           03:20:48
       File Hash:
       CD77DAEE2B34B6D7F519C09973CCEBBE07A9356A0320A0BA79BF8F98155D89D9
17     Info Hash:                                                         04/06/2020   Tushy     04/05/2020   04/17/2020   PA0002237308
       8C6947272066C57583DEA1BE22B4EFA1FDEC3934                           02:08:45
       File Hash:
       801B8F13DDE9E2FC8D78067FB02B263C63FE02F8E3E8891FA483BEA0B65C3885
                                Case 1:20-cv-07928-LGS Document 1-1 Filed 09/24/20 Page 3 of 6

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         04/06/2020   Blacked   04/04/2020   04/17/2020   PA0002237304
       089A334E08FB9D7BF03350D63AD8D401B6C48EEC                           02:03:12
       File Hash:
       3053112F46CFC5C06D9720DDBE693A0923BAEBB472ADF3E1B4BB91BCFE098C4D
19     Info Hash:                                                         03/11/2020   Vixen     03/09/2020   04/17/2020   PA0002246165
       6A00929B3D2F54C7FF7C31812DA1CEB6F03A8DF0                           01:40:45
       File Hash:
       E7517A6F80C556646938E7C39ABB9A3F1BB5D89FF3E3D535E96E9F527B6321A6
20     Info Hash:                                                         03/11/2020   Blacked   03/10/2020   04/15/2020   PA0002246103
       EFA937808F0ED58A57B5B7902F86CC46FFEF4A88                           01:39:57
       File Hash:
       B1ACA1BB3FF18B56DD4E28B45C13CEF7155C393C134B08F2317639FEF5A59520
21     Info Hash:                                                         02/26/2020   Blacked   02/24/2020   03/18/2020   PA0002241627
       6FA547DC616859D9A4C6B54E18351A80AC6FBA3D                           03:58:33
       File Hash:
       35975EA7A5A62C3153A461B2416DAC811FEF98728E809ED4B97C5C21B5820942
22     Info Hash:                                                         02/22/2020   Vixen     01/04/2020   01/27/2020   PA0002223959
       728FEEBA350EC584BC7E9E2759A64F759E9B7855                           05:35:44
       File Hash:
       AD5470EFA8A5C85886C8855DB48558326273F73168397DFFC88EE5E6B5BB1A2A
23     Info Hash:                                                         02/22/2020   Blacked   02/09/2020   03/18/2020   PA0002241446
       1952632AD1DC26A362E2F6F7BB1BA4B17AC9A736                           05:03:51
       File Hash:
       AC067B423E8001E8AC59177BEBD99B75AC307FF3FC3A8B8DE092C543AE055B29
24     Info Hash:                                                         01/28/2020   Blacked   01/27/2020   03/15/2020   PA0002240550
       093FF3C313504ED32913B9D8DACBB6EE2E888959                           02:58:21     Raw
       File Hash:
       DBB3A1ECDC30D2E12E9E548DFDACC26F3552C761C387C14986872EB72DC07517
25     Info Hash:                                                         01/20/2020   Blacked   03/08/2018   04/17/2018   PA0002116094
       3E4D1B5168D11A249867DAEBCF3B524396BF2FF4                           16:43:06     Raw
       File Hash:
       F21E9548AB0C5E16975FFC58376333C59E66BC315D487F173E604E6027D5AA47
26     Info Hash:                                                         01/18/2020   Tushy     01/16/2020   02/20/2020   PA0002237625
       8E30519769F278C358FA626E65329DA7C42438FB                           03:28:06
       File Hash:
       26B6011FFE6BD5D78A97938857B528D2953E66F46E0E86ACC6EFA79284AD0145
                                Case 1:20-cv-07928-LGS Document 1-1 Filed 09/24/20 Page 4 of 6

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         12/31/2019   Blacked   12/28/2019   01/27/2020   PA0002223954
       5269E9647358D2C0080970F7B91836FF0B134F73                           02:09:18     Raw
       File Hash:
       27FB0D30B36C136AFA8C6C21A0D532780A248DC9A46D86A04DB243DAA5069A62
28     Info Hash:                                                         12/07/2019   Tushy     09/28/2019   10/21/2019   PA0002207776
       AF5E9F5A7C0F50A3A0CCCA08C875B36921047704                           22:03:52
       File Hash:
       21CAD60EE506BBDED08963BA90DAE8F45CB680BDC66E1BB515F46060D4549B4C
29     Info Hash:                                                         12/07/2019   Blacked   12/06/2019   12/17/2019   PA0002217665
       86804856761D83AD88F3D60A55538FD4C54CCAF9                           21:59:28
       File Hash:
       A0E0110717861537BA4980ACEF88256134D2FB1A710EA7331055A765A08959FD
30     Info Hash:                                                         12/01/2019   Blacked   07/24/2018   09/01/2018   PA0002119589
       44EE8007D31DF8D2883B228679B50BB1595A5667                           20:08:49
       File Hash:
       55FC2F77E81859E8B87D1F9CF22A955FF16C16FB4A9B88F167E504FEC23C6B40
31     Info Hash:                                                         12/01/2019   Blacked   05/12/2018   05/24/2018   PA0002101380
       1ED7894C730F91D284F9451A87ECDC8F5187BF50                           20:07:42     Raw
       File Hash:
       38583D10BC13553F985C29BAE89EF5FBF0C3DE0603CF9C41C598EDB9A7D3426E
32     Info Hash:                                                         11/19/2019   Blacked   11/18/2019   12/09/2019   PA0002216261
       28D3A9EC7C6D3A6CA0C764EF6A4C9B3E0430CB8E                           03:21:25     Raw
       File Hash:
       1417D1E60436334A79D2822C80AED298E3266BFDD20924CF09A99BC161454E14
33     Info Hash:                                                         11/08/2019   Blacked   11/06/2019   11/15/2019   PA0002211857
       D7849F96160CA679A287B837FEFE40DDEA87571B                           02:43:22
       File Hash:
       0A445E74466B1700F1F7402E2C9F03169006656C8BA6A80CD36958EF9C0589E1
34     Info Hash:                                                         10/25/2019   Blacked   10/24/2019   11/05/2019   PA0002210293
       99F624FB462D5D4244BC738CEF284DB650F4A5E6                           02:41:54     Raw
       File Hash:
       F6582466A541550D31D0B4F9D2BAAE83363D9762DBD9F0A386F1E2B9513BCE32
35     Info Hash:                                                         10/25/2019   Tushy     10/23/2019   11/05/2019   PA0002227103
       1BD7B43424B377ADACBDD81FAFFB158D2370CB12                           02:41:21
       File Hash:
       F00CB16B8367BF7FD7F2A21EE435B235CF6B011F72EDC56C15DBF26FBB959ABB
                                Case 1:20-cv-07928-LGS Document 1-1 Filed 09/24/20 Page 5 of 6

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         10/04/2019   Blacked   08/28/2019   09/13/2019   PA0002200704
       80F9044259AD9C63843A25A73CAFD64ACB18CEA3                           01:38:44
       File Hash:
       7AF35A486BD4F38E68DDCC2D855416D10A1DCD53AEF0690FD3B4DC23A707A72C
37     Info Hash:                                                         09/26/2019   Blacked   09/04/2019   09/13/2019   PA0002200700
       FBBFEBB1C68DF7C5B90CCA1A5638DF9C4C6BFC7A                           01:07:38     Raw
       File Hash:
       43782B257EF4AE91D30B598250B878F3E857AD38F052A179CAC0C40903C101C2
38     Info Hash:                                                         09/26/2019   Blacked   09/19/2019   09/25/2019   PA0002203162
       34FDB74CF0D5A9ED24C4C0A7632D7C5C0DD4A10B                           01:06:47     Raw
       File Hash:
       687957B63794780230326924D082C1F054B0ED0FA70D4891292F96B9B488985D
39     Info Hash:                                                         09/26/2019   Blacked   05/22/2019   07/17/2019   PA0002188299
       DDE59C875C7FEDB150E58E51ACFF8D33FDB2CF72                           00:36:06     Raw
       File Hash:
       B1EAEAD5B5D4AA4102D4A0D46CF8206B6D4E3C6E2EAD3BAFD1BD26D336683604
40     Info Hash:                                                         09/24/2019   Blacked   09/22/2019   10/07/2019   PA0002205469
       C6B85578F10E9FA595EDCD45402FBBEC745B6DD8                           02:46:14
       File Hash:
       3C5C822A7847420497A7A7CA77E1830E674F223B1F564EF87684FE7408DDF33F
41     Info Hash:                                                         09/08/2019   Blacked   09/07/2019   09/25/2019   PA0002203158
       78C694B5EFF2DB0909579A63EF78E5F1A36D21CA                           19:24:54
       File Hash:
       544B745FA67E6DE0E35C38F887DC98DDDEE9043B54C6762D068EC3CF0DE65E62
42     Info Hash:                                                         09/05/2019   Blacked   09/02/2019   09/13/2019   PA0002200702
       BCB036C989D58ECF7F9CEA9F9149936EC88CAE83                           01:00:21
       File Hash:
       90FABA150526202169B855D03E9F549E10C6149131A5ED1D1ECB04B7D8BA7C44
43     Info Hash:                                                         09/05/2019   Tushy     09/03/2019   09/13/2019   PA0002200699
       1D1CFE4975FA86AA9A3DC1505EEAEED91CCB9B36                           01:00:16
       File Hash:
       3954CD69773DA875F67C129965A028CC69868B630CEF7F65279EEC4C3A017EC9
44     Info Hash:                                                         09/03/2019   Blacked   02/04/2018   03/01/2018   PA0002079189
       082C43A6A41C30507682EB32F25A418C5223436D                           01:49:47
       File Hash:
       525BCD317D68758E91135EEF8FC7EBE05FFE3DD5CAD10F65C4F69FBAB7D02A9C
                                Case 1:20-cv-07928-LGS Document 1-1 Filed 09/24/20 Page 6 of 6

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         09/03/2019   Blacked   01/30/2019   02/22/2019   PA0002155138
       340388F38581DF5E919342C8EBB209978EEA9633                           01:45:17
       File Hash:
       C6EADA660D518FE1F1BE432D3C0ABF2A095E0B0E0CDF5A2D7FE4C87E0A364900
46     Info Hash:                                                         09/03/2019   Tushy     05/11/2018   05/24/2018   PA0002101379
       FDF2C8AE50747F233C8E1FAA401D78348A23859C                           01:44:48
       File Hash:
       48E442C8FA37BF89F5E8CDB35711F41AB038DEC68E2CBDF7E1F50BFF6228F8AF
47     Info Hash:                                                         08/31/2019   Blacked   08/23/2019   09/11/2019   PA0002199989
       56DCEECF670433E528CAF870134FB35521993324                           05:24:38
       File Hash:
       49478B9A5A0DE609D68FCF73946C83E36F6A895193143EF44BF6C2F82582A5C3
48     Info Hash:                                                         08/31/2019   Tushy     08/29/2019   09/17/2019   PA0002216128
       CDE1EBE30D12BB48185E01B5DDD7BA9549DF4BCB                           04:59:42
       File Hash:
       FC6ED1B9110EF308157299D0842B9998C372FBD630644B804398B5E2ACAD851C
49     Info Hash:                                                         08/20/2019   Blacked   07/24/2019   09/10/2019   PA0002199414
       B426DA516B5F87C97B1C1D5732F040BC16B1F5A4                           03:49:43
       File Hash:
       8D6DDB62698A011D6F8AEDECA858410D559FE50CDD8DF33B7527D8CBC1F54D77
50     Info Hash:                                                         08/20/2019   Blacked   07/29/2019   09/11/2019   PA0002214887
       6BF27EB20DF3D1314583CFFC4C2EDAF57456DA3F                           03:48:51
       File Hash:
       B33C85A41CE7B8B0145A635645D039974B7A8552D267B9421DF9743946831473
51     Info Hash:                                                         08/20/2019   Blacked   08/18/2019   09/17/2019   PA0002216216
       DA688C76F0C068A444122EE74FBF1731CAFA1B5C                           03:13:07
       File Hash:
       F7E8945C6E4E75F65D98B9012C7F3432818A5D2EE24B1BD5BE6734A3BBA4B278
